[a105note20190926001.jpg]
EXHIBIT 10.5 Freddie Mac Loan Number: 499673646 Property Name: Tapestry Park at
Montclair MULTIFAMILY NOTE FIXED RATE DEFEASANCE (Revised 4-10-2019) us
$48,750,000.00 Effective Date: as of September 26, 2019 FOR VALUE RECEIVED, SIR
TAPESTRY PARK, LLC, a Delaware limited liability company (together with such
party's or parties' successors and assigns, "Borrower") jointly and severally
(if more than one), promises to pay to the order of BERKELEY POINT CAPITAL LLC,
d/b/a NEWMARK KNIGHT FRANK, a Delaware limited liability company, the principal
sum of $48,750,000.00, with interest on the unpaid principal balance, as
hereinafter provided. 1. Defined Terms. (a) As used in this Note: "Base
Recourse" means a portion of the Indebtedness equal to 0% of the original
principal balance of this Note. "Business Day" means any day other than a
Saturday, a Sunday or any other day on which Lender or the national banking
associations are not open for business. "Cut-off Date" means the 12th
Installment Due Date. "Defeasance Date" means the 2nd anniversary of the
"startup date" of the last REMIC within the meaning of Section 860G(a)(9) of the
Tax Code which holds all or any portion of the Loan. "Default Rate" means an
annual interest rate equal to 4 percentage points above the Fixed Interest Rate.
However, at no time will the Default Rate exceed the Maximum Interest Rate.
"Defeasance Period" is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period. The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date. "First Installment Due Date" means November 1, 2019. Multifamily
Note Fixed Rate Defeasance Page 1



--------------------------------------------------------------------------------



 
[a105note20190926002.jpg]
"First Principal and Interest Installment Due Date" means November 1, 2024.
"Fixed Interest Rate" means the annual interest rate of 3.66%. "Installment Due
Date" means, for any monthly installment of interest-only or principal and
interest, the date on which such monthly installment is due and payable pursuant
to Section 3 of this Note. "Lender" means the holder from time to time of this
Note. "Loan" means the loan evidenced by this Note. "Loan Agreement" means the
Multifamily Loan and Security Agreement entered into by and between Borrower and
Lender, effective as of the effective date of this Note, as amended, modified or
supplemented from time to time. "Lockout Period" means the period beginning on
the day that this Note is assigned to a REMIC trust until and including the
Defeasance Date. The Lockout Period only applies if this Note is assigned to a
REMIC trust prior to the Cut-off Date. "Maturity Date" means the earlier of (i)
October 1, 2029 ("Scheduled Maturity Date") and (ii) the date on which the
unpaid principal balance of this Note becomes due and payable by acceleration or
otherwise pursuant to the Loan Documents or the exercise by Lender of any right
or remedy under any Loan Document; provided, however, that if the unpaid
principal balance of this Note becomes due and payable by acceleration but such
acceleration is rendered null and void and of no further force and effect by
operation of law or agreement by Lender, such acceleration will have no effect
on the Maturity Date. "Maximum Interest Rate" means the rate of interest which
results in the maximum amount of interest allowed by applicable law. "Prepayment
Premium Period" means the period during which, if a prepayment of principal
occurs, a prepayment premium will be payable by Borrower to Lender. (a) If this
Note is assigned to a REMIC trust prior to the Cut-off Date, then the Prepayment
Premium Period is the period from and including the date of this Note until but
not including the day that this Note is assigned to a REMIC trust. (b) If this
Note is assigned to a REMIC trust after the Cut-off Date or is not assigned to a
REMIC trust, then the Prepayment Premium Period is the period from and including
the date of this Note until but not including the first day of the Window
Period. Multifamily Note Fixed Rate Defeasance Page 2



--------------------------------------------------------------------------------



 
[a105note20190926003.jpg]
"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note, as amended, modified or
supplemented from time to time. "Window Period" means the 3 consecutive calendar
month period prior to the Scheduled Maturity Date. If the first day of the
Window Period falls on a day which is not a Business Day, then with respect to
payments made under Section 10 or Section 11, the "Window Period" will begin on
the Business Day immediately preceding the scheduled first day of the Window
Period. "Yield Maintenance Expiration Date" means April 1, 2029. "Yield
Maintenance Period" means the period from and including the date of this Note
until but not including (i) the day that this Note is assigned to a REMIC trust,
if this Note is assigned to a REMIC trust prior to the Cut-off Date, or (ii) the
Yield Maintenance Expiration Date, if this Note is not assigned to a REMIC trust
or if this Note is assigned to a REMIC trust on or after the Cut-off Date. (b)
Other capitalized terms used but not defined in this Note will have the meanings
given to such terms in the Loan Agreement. 2. Address t or p aymen.t All payment
s d ue und er th'IS N o t ew1·11 b epayabl ea t Payment Mailing Address: Payment
Wiring Instructions: Payment Overnight Address: Berkeley Point Capital LLC,
PNCBank,NA Berkeley Point Capital LLC, d/b/a d/b/a Newmark Knight Frank
ABA#043000096 Newmark Knight Frank Lockbox Lockbox Berkeley Point Capital LLC,
d/b/a Box 773194 Box 773194 Newmark Knight Frank 350 East Devon A venue 3194
Solutions Center Credit #1019788912 Itasca, IL 60143 Chicago, IL 60677-3001 Ref
Loan #201941012 or such other place as may be designated by Notice to Borrower
from or on behalf of Lender. 3. Payments. (a) Interest will accrue on the
outstanding principal balance of this Note at the Fixed Interest Rate, subject
to the provisions of Section 8 of this Note. (b) Interest under this Note will
be computed, payable and allocated on the basis of an actual/360 interest
calculation schedule (interest is payable for the actual number of days in each
month, and each month's interest is calculated by multiplying the unpaid
principal amount of this Note as of the first day of the month for which
interest is being calculated by the Fixed Interest Rate, dividing the product by
360, and multiplying the quotient by the number of days in the month for which
interest is being calculated). The portion of the monthly installment of
principal and interest under this Note attributable to principal and the portion
attributable to interest will vary based upon the number of days in the
Multifamily Note Fixed Rate Defeasance Page3



--------------------------------------------------------------------------------



 
[a105note20190926004.jpg]
month for which such installment is paid. Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly installment payment paid by Borrower will be credited to principal.
(c) Unless disbursement of principal is made by Lender to Borrower on the first
day of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
will be payable by Borrower simultaneously with the execution of this Note. If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note. The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest-only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section l(a) of this Note. Except as provided in this Section 3(c), Section 10,
and in Section 11, accrued interest will be payable in arrears. (d) (i)
Beginning on the First Installment Due Date, and continuing until and including
the Installment Due Date immediately prior to the First Principal and Interest
Installment Due Date, accrued interest-only will be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month. The amount of each monthly installment of interest-only payable
pursuant to this Section 3(d)(i) on an Installment Due Date will vary, and will
equal $4,956.25000 multiplied by the number of days in the month prior to the
Installment Due Date. (ii) Beginning on the First Principal and Interest
Installment Due Date, and continuing until and including the monthly installment
due on the Maturity Date, principal and accrued interest will be payable by
Borrower in consecutive monthly installments due and payable on the first day of
each calendar month. The amount of the monthly installment of principal and
interest payable pursuant to this Section 3(d)(ii) on an Installment Due Date
will be $223,286.46. (e) Reserved. (f) Reserved. (g) Reserved. (h) All remaining
Indebtedness, including all principal and interest, will be due and payable by
Borrower on the Maturity Date. (i) Reserved. U) All payments under this Note
must be made in immediately available U.S. funds. Multifamily Note Fixed Rate
Defeasance Page4



--------------------------------------------------------------------------------



 
[a105note20190926005.jpg]
(k) Any regularly scheduled monthly installment of interest-only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due will be deemed to have been received on the due date
for the purpose of calculating interest due. (1) Any accrued interest remaining
past due for 30 days or more, at Lender's discretion, may be added to and become
part of the unpaid principal balance of this Note and any reference to "accrued
interest" will refer to accrued interest which has not become part of the unpaid
principal balance. Any amount added to principal pursuant to the Loan Documents
will bear interest at the applicable rate or rates specified in this Note and
will be payable with such interest upon demand by Lender and absent such demand,
as provided in this Note for the payment of principal and interest. (m) through
(q) are Reserved. 4. Application of Partial Payments. If at any time Lender
receives, from Borrower or otherwise, any amount applicable to the Indebtedness
which is less than all amounts due and payable at such time, Lender may apply
the amount received to amounts then due and payable in any manner and in any
order determined by Lender, in Lender's discretion. Borrower agrees that neither
Lender's acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender's application of such payment will
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction. 5. Security. The Indebtedness is secured by, among
other things, the Security Instrument and reference is made to the Security
Instrument and the Loan Agreement for other rights with respect to collateral
for the Indebtedness. 6. Acceleration. If an Event of Default has occurred and
is continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under Section 10 and Section 11, and all other
amounts payable under this Note and any other Loan Document, will at once become
due and payable, at the option of Lender, without any prior Notice to Borrower
(except if notice is required by applicable law, then after such notice). Lender
may exercise this option to accelerate regardless of any prior forbearance. For
purposes of exercising such option, Lender will calculate the prepayment premium
as if prepayment occurred on the date of acceleration. If prepayment occurs
thereafter, Lender will recalculate the prepayment premium as of the actual
prepayment date. 7. Late Charge. (a) If any monthly installment of interest or
principal and interest or other amount payable under this Note or under the Loan
Agreement or any other Loan Document is not received in full by Lender within 10
days after the installment or other amount is due, counting from and including
the date such installment or Multifamily Note Fixed Rate Defeasance Page5



--------------------------------------------------------------------------------



 
[a105note20190926006.jpg]
other amount is due (unless applicable law requires a longer period of time
before a late charge may be imposed, in which event such longer period will be
substituted), Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 5% of such installment or other amount due
(unless applicable law requires a lesser amount be charged, in which event such
lesser amount will be substituted). If the Loan is not fully amortizing, the
late charge will not be due on the final payment of principal owed on the
Maturity Date if such payment is not timely made. (b) Borrower acknowledges that
its failure to make timely payments will cause Lender to incur additional
expenses in servicing and processing the Loan and that it is extremely difficult
and impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Section represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 8. 8. Defa ult Rate.
(a) So long as (i) any monthly installment under this Note remains past due for
30 days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note will accrue on the unpaid principal balance
from the Installment Due Date of the .first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate. (b) From and after the Maturity Date, the unpaid principal balance will
continue to bear interest at the Default Rate until and including the date on
which the entire principal balance is paid in full. (c) Borrower acknowledges
that (i) its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan, (ii) during the time
that any monthly installment under this Note is delinquent for 30 days or more,
Lender will incur additional costs and expenses arising from its loss of the use
of the money due and from the adverse impact on Lender's ability to meet its
other obligations and to take advantage of other investment opportunities, and
(iii) it is extremely difficult and impractical to determine those additional
costs and expenses. Borrower also acknowledges that, during the time that any
monthly installment under this Note is delinquent for 30 days or more or any
other Event of Default has occurred and is continuing, Lender's risk of
nonpayment of this Note will be materially increased and Lender is entitled to
be compensated for such increased risk. Borrower agrees that the increase in the
rate of interest payable under this Note to the Default Rate represents a fair
and reasonable estimate, taking into account all circumstances existing on the
date of this Note, of the additional costs and expenses Lender will incur by
reason of the Multifamily Note Fixed Rate Defeasance Page6



--------------------------------------------------------------------------------



 
[a105note20190926007.jpg]
Borrower's delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan. 9. Limits on Personal Liability. (a) Except as otherwise provided in this
Section 9, none of Borrower, SPE Equity Owner, or any member or limited partner
of Borrower will have any personal liability under this Note, the Loan Agreement
or any other Loan Document for the repayment of the Indebtedness or for the
performance of or compliance with any other obligations of Borrower under the
Loan Documents and Lender's only recourse for the satisfaction of the
Indebtedness and the performance of such obligations will be Lender's exercise
of its rights and remedies with respect to the Mortgaged Property and to any
other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower's liability will not limit or impair Lender's enforcement
of its rights against any Guarantor of the Indebtedness or any Guarantor of any
other obligations of Borrower. (b) Borrower will be personally liable to Lender
for the amount of the Base Recourse, plus any other amounts for which Borrower
has personal liability under this Section 9. (c) In addition to the Base
Recourse, Borrower will be personally liable to Lender for the repayment of a
further portion of the Indebtedness equal to any loss or damage suffered by
Lender as a result of the occurrence of any of the following events: (i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3 of the Security Instrument and the
amount of all security deposits collected by Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this Section 9(c)(i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in, or an automatic stay applicable because of, a bankruptcy,
receivership, or similar judicial proceeding. (ii) Borrower fails to apply all
Insurance proceeds and Condemnation proceeds as required by the Loan Agreement.
However, Borrower will not be personally liable for any failure described in
this Section 9(c)(ii) if Borrower is unable to apply Insurance or Condemnation
proceeds as required by the Loan Agreement because of a valid order issued in,
or an automatic stay applicable because of, a bankruptcy, receivership, or
similar judicial proceeding. (iii) Either of the following occurs: Multifamily
Note Fixed Rate Defeasance Page 7



--------------------------------------------------------------------------------



 
[a105note20190926008.jpg]
(A) Borrower fails to deliver the statements, schedules and reports required by
Section 6.07 of the Loan Agreement and Lender exercises its right to audit those
statements, schedules and reports. (B) If an Event of Default has occurred and
is continuing, Borrower fails to deliver all books and records relating to the
Mortgaged Property or its operation in accordance with the provisions of Section
6.07 of the Loan Agreement. (iv) Borrower fails to pay when due in accordance
with the terms of the Loan Agreement the amount of any item below marked
"Deferred"; provided however, that if no item is marked "Deferred", this Section
9(c)(iv) will be of no force or effect. [Collect] Property Insurance premiums or
other Insurance premiums [Collect] . Taxes or payments in lieu of taxes (PILOT)
[Deferred] water and sewer charges (that could become a lien on the Mortgaged
Property) [NIA] Ground Rents [Deferred] assessments or other charges (that could
become a lien on the Mortgaged Property), including home owner association dues
(v) Borrower engages in any willful act of material waste of the Mortgaged
Property. (vi) Borrower fails to comply with any provision of Section
6.13(a)(iii) through (xxvi) of the Loan Agreement or any SPE Equity Owner fails
to comply with any provision of Section 6.13(b )(iii) through (v) of the Loan
Agreement (subject to possible full recourse liability as set forth in Section
9(f)(ii) ). (vii) Any of the following Transfers occurs: (A) Any Person that is
not an Affiliate creates a mechanic's lien or other involuntary lien or
encumbrance against the Mortgaged Property and Borrower has not complied with
the provisions of the Loan Agreement. (B) A Transfer of property by devise,
descent or operation of law occurs upon the death of a natural person and such
Transfer does not meet the requirements set forth in the Loan Agreement. (C)
Borrower grants an easement that does not meet the requirements set forth in the
Loan Agreement. Multifamily Note Fixed Rate Defeasance Page8



--------------------------------------------------------------------------------



 
[a105note20190926009.jpg]
(D) Borrower executes a Lease that does not meet the requirements set forth in
the Loan Agreement. (viii) Reserved. (ix) through (xviii) are Reserved. (xix)
Borrower fails to complete any Property Improvement Alterations that have been
commenced in accordance with Section 6.09(e)(v) of the Loan Agreement. (xx)
Reserved. (xxi) Borrower or any officer, director, partner, member or employee
of Borrower makes an unintentional written material misrepresentation in
connection with ( 1) the application for or creation of the Indebtedness, or (2)
any action or consent of Lender; provided that the assumption will be that any
written material misrepresentation was intentional and the burden of proof will
be on Borrower to prove that there was no intent. (xxii) through (xxviii) are
Reserved. (d) In addition to the Base Recourse, Borrower will be personally
liable to Lender for all of the following: (i) Borrower will be personally
liable for the performance of all of Borrower's obligations under Sections 6.12,
10.02(b) and 10.02(e) of the Loan Agreement. (ii) Borrower will be personally
liable for the costs of any audit under Section 6.07 of the Loan Agreement.
(iii) Borrower will be personally liable for any costs and expenses incurred by
Lender in connection with the collection of any amount for which Borrower is
personally liable under this Section 9, including Attorneys' Fees and Costs and
the costs of conducting any independent audit of Borrower's books and records to
determine the amount for which Borrower has personal liability. (iv) through
(viii) are Reserved. (ix) Borrower will be personally liable for any fees,
costs, or expenses incurred by Lender in connection with Borrower's termination
of any agreement for the provision of services to or in connection with the
Mortgaged Property, including cable, internet, garbage collection, landscaping,
security, and cleaning. Multifamily Note Fixed Rate Defeasance Page 9



--------------------------------------------------------------------------------



 
[a105note20190926010.jpg]
(x) Reserved. (xi) Reserved. (e) All payments made by Borrower with respect to
the Indebtedness and all amounts received by Lender from the enforcement of its
rights under the Loan Agreement and the other Loan Documents will be applied
first to the portion of the Indebtedness for which Borrower has no personal
liability. (f) Notwithstanding the Base Recourse, Borrower will become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default: (i) Borrower fails to
comply with Section 6.13(a)(i) or (ii) of the Loan Agreement or any SPE Equity
Owner fails to comply with Section 6. l 3(b )(i) or (ii) of the Loan Agreement.
(ii) Borrower fails to comply with any provision of Section 6.13(a)(iii) through
(xxvi) of the Loan Agreement or any SPE Equity Owner fails to comply with any
provision of Section 6.13(b )(iii) through (v) of the Loan Agreement and a court
of competent jurisdiction holds or determines that such failure or combination
of failures is the basis, in whole or in part, for the substantive consolidation
of the assets and liabilities of Borrower or any SPE Equity Owner with the
assets and liabilities of a debtor pursuant to Title 11 of the Bankruptcy Code.
(iii) A Transfer that is an Event of Default under Section 7 .01 of the Loan
Agreement occurs other than a Transfer set forth in Section 9(c)(vii) above (for
which Borrower will have personal liability for Lender's loss or damage);
provided, however, that Borrower will not have any personal liability for a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company. (iv) There was fraud or intentional written material
misrepresentation by Borrower or any officer, director, partner, member, or
employee of Borrower in connection with ( 1) the application for or creation of
the Indebtedness, (2) on-going financial or other reporting requirements or
information required by the Loan Documents, or (3) any action or consent of
Lender. (v) Borrower or any SPE Equity Owner voluntarily files for bankruptcy
protection under the Bankruptcy Code. Multifamily Note Fixed Rate Defeasance
Page 10



--------------------------------------------------------------------------------



 
[a105note20190926011.jpg]
(vi) Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights.
(vii) The Mortgaged Property or any part of the Mortgaged Property becomes an
asset in a voluntary bankruptcy or becomes subject to any voluntary
reorganization, receivership, insolvency proceeding, or other similar voluntary
proceeding pursuant to any other federal or state law affecting debtor and
creditor rights. (viii) An order of relief is entered against Borrower or any
SPE Equity Owner pursuant to the Bankruptcy Code or other federal or state law
affecting debtor and creditor rights in any involuntary bankruptcy proceeding
initiated or joined in by a Related Party. (ix) An involuntary bankruptcy or
other involuntary insolvency proceeding is commenced against Borrower or any SPE
Equity Owner (by a party other than Lender) but only if Borrower or such SPE
Equity Owner has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. "Commercially reasonable
efforts" will not require any direct or indirect interest holders in Borrower or
any SPE Equity Owner to contribute or cause the contribution of additional
capital to Borrower or any SPE Equity Owner. (x) through (xiii) are Reserved.
(g) For purposes of Sections 9(f) and (h), the term "Related Party" will include
all of the following: (i) Borrower, any Guarantor, or any SPE Equity Owner. (ii)
Any Person that holds, directly or indirectly, any ownership interest (including
any shareholder, member or partner) in Borrower, any Guarantor, or any SPE
Equity Owner or any Person that has a right to manage Borrower, any Guarantor,
or any SPE Equity Owner. (iii) Any Person in which Borrower, any Guarantor, or
any SPE Equity Owner has any ownership interest (direct or indirect) or right to
manage. (iv) Any Person in which any partner, shareholder, or member of
Borrower, any Guarantor, or any SPE Equity Owner has an ownership interest or
right to manage. (v) Any Person in which any Person holding an interest in
Borrower, any Guarantor, or any SPE Equity Owner also has any ownership
interest. Multifamily Note Fixed Rate Defeasance Page 11



--------------------------------------------------------------------------------



 
[a105note20190926012.jpg]
(vi) Any creditor (as defined in the Bankruptcy Code) of Borrower that is
related by blood, marriage or adoption to Borrower, any Guarantor, or any SPE
Equity Owner. (vii) Any creditor (as defined in the Bankruptcy Code) of Borrower
that is related to any partner, shareholder or member of, or any other Person
holding an interest in, Borrower, any Guarantor, or any SPE Equity Owner. (h) If
Borrower, any Guarantor, any SPE Equity Owner, or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
Section 9(f), regardless of whether any of the creditors solicit~d actually
initiates or participates in the proceeding, then such proceeding will be
considered as having been initiated by a Related Party. (i) To the extent that
Borrower has personal liability under this Section 9, Lender may, to the fullest
extent permitted by applicable law, exercise its rights against Borrower
personally without regard to whether Lender has exercised any rights against the
Mortgaged Property or any other security, or pursued any rights against any
Guarantor, or pursued any other rights available to Lender under this Note, the
Loan Agreement, any other Loan Document, or applicable law. To the fullest
extent permitted by applicable law, in any action to enforce Borrower's personal
liability under this Section 9, Borrower waives any right to set off the value
of the Mortgaged Property against such personal liability. 10. Voluntary and
Involuntary Prepayments (Section Applies unless and until Loan is Assigned to
REMIC Trust Prior to the Cut-off Date). (a) This Section 10 will apply: (i)
Until this Note is assigned to the REMIC trust, if this Note is assigned to a
REMIC trust prior to the Cut-off Date. (ii) If this Note is assigned to a REMIC
trust on or after the Cut-off Date. (iii) If this Note is not assigned to a
REMIC trust. This Section 10 will be of no effect after this Note is assigned to
a REMIC trust, if this Note is assigned to the REMIC trust prior to the Cut-off
Date. (b) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any Multifamily Note Fixed Rate Defeasance Page 12



--------------------------------------------------------------------------------



 
[a105note20190926013.jpg]
proceeds of collateral or other security to the repayment of any portion of the
unpaid principal balance of this Note constitutes a prepayment under this Note.
(c) To make a voluntary prepayment of all of the unpaid principal balance of
this Note, Borrower must designate the date for such prepayment in a Notice from
Borrower to Lender given at least 30 days prior to the date of such prepayment.
Upon receipt of such Notice from Borrower, if a voluntary prepayment is not
permitted, Lender will notify Borrower. If a voluntary prepayment is permitted,
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date. If an Installment Due Date (as defined in Section
l(a)) falls on a day which is not a Business Day, then with respect to payments
made under this Section 10 only, then (A) the term "Installment Due Date" will
mean the Business Day immediately preceding the scheduled Installment Due Date
and (B) the calculation of any required prepayment premium will be made as if
the prepayment had actually been made on the scheduled Installment Due Date. (d)
If a voluntary prepayment is permitted, Borrower may voluntarily prepay all of
the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section lO(c) and meets the other requirements set forth in this Section lO(d).
Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender will
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower must pay to Lender all interest and any required
prepayment premium that would have been due if the prepayment had actually been
made on the Installment Due Date immediately following such prepayment. (e)
Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) if the
prepayment occurs during the Prepayment Premium Period, any prepayment premium
calculated pursuant to Section lO(f). (f) Except as provided in Section lO(g), a
prepayment premium will be due and payable by Borrower in connection with any
prepayment of principal under this Note during the Prepayment Premium Period.
The prepayment premium will be computed as follows: Multifamily Note Fixed Rate
Defeasance Page 13



--------------------------------------------------------------------------------



 
[a105note20190926014.jpg]
(i) For any prepayment made during the Yield Maintenance Period, the prepayment
premium will be whichever is the greater of Sections lO(f)(i)(A) and (B) below:
(A) 1.0% of the amount of principal being prepaid; or (B) the product obtained
by multiplying: ( 1) the amount of principal being prepaid or accelerated, by
(2) the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment
Rate, by (3) the Present Value Factor. For purposes of Section lO(f)(i)(B), the
following definitions will apply: Monthly Note Rate: 1/12 of the Fixed Interest
Rate, expressed as a decimal calculated to 5 digits. Prepayment Date: in the
case of a voluntary prepayment, the date on which the prepayment is made; in the
case of the application by Lender of collateral or security to a portion of the
principal balance, the date of such application. Assumed Reinvestment Rate: 1/12
of the yield rate expressed as a decimal to 2 digits, as of the close of the
trading session which is 5 Business Days before the Prepayment Date, found among
the Daily Treasury Yield Curve Rates, commonly known as Constant Maturity
Treasury ("CMT") rates, with a maturity equal to the remaining Yield Maintenance
Period, as reported on the U.S. Department of the Treasury website. If no
published CMT maturity matches the remaining Yield Maintenance Period, Lender
will interpolate as a decimal to 2 digits the yield rate between (a) the CMT
with a maturity closest to, but shorter than, the remaining Yield Maintenance
Period, and (b) the CMT with a maturity closest to, but longer than, the
remaining Yield Maintenance Period, as follows: .m:81 ) X (E-C) ] + A [( (D-C) A
= yield rate for the CMT with a maturity shorter than the remaining Yield
Maintenance Period · Multifamily Note Fixed Rate Defeasance Page 14



--------------------------------------------------------------------------------



 
[a105note20190926015.jpg]
B = yield rate for the CMT with a maturity longer than the remaining Yield
Maintenance Period C = number of months to maturity for the CMT maturity shorter
than the remaining Yield Maintenance Period D = number of months to maturity for
the CMT maturity longer than the remaining Yield Maintenance Period E = number
of months remaining in the Yield Maintenance Period In the event the U.S.
Department of the Treasury ceases publication of the CMT rates, the Assumed
Reinvestment Rate will equal the yield rate on the first U.S. Treasury security
which is not callable or indexed to inflation and which matures after the
expiration of the Yield Maintenance Period. The Assumed Reinvestment Rate may be
a positive number, a negative number or zero. If the Assumed Reinvestment Rate
is a positive number or a negative number, Lender will calculate the prepayment
premium using such positive number or negative number, as appropriate, as the
Assumed Reinvestment Rate in 10(f)(i)(B)(2) and in the calculation of the
Present Value Factor. If the Assumed Reinvestment Rate is zero, Lender will
calculate the prepayment premium twice as set forth in (I) and (II) below and
will average the results to determine the actual prepayment premium. (I) Lender
will calculate the prepayment premium using an Assumed Reinvestment Rate of one
basis point (+0.01 %) in Section 10(f)(i)(B)(2) and in the calculation of the
Present Value Factor. (II) Lender will calculate the prepayment premium using an
Assumed Reinvestment Rate of negative one basis point (-0.01 %) in Section
10(f)(i)(B)(2) and in the calculation of the Present Value Factor. Present Value
Factor: the factor that discounts to present value the costs resulting to Lender
from the difference in interest rates during the months remaining in the Yield
Maintenance Period, using the Assumed Reinvestment Rate as the discount rate,
with monthly compounding, expressed numerically as follows: Multifamily Note
Fixed Rate Defeasance Page 15



--------------------------------------------------------------------------------



 
[a105note20190926016.jpg]
n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period will be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period will be calculated beginning with the
month immediately following the date of such prepayment. ARR = Assumed
Reinvestment Rate (ii) For any prepayment made after the expiration of the Yield
Maintenance Period but during the remainder of the Prepayment Premium Period,
the prepayment premium will be 1.0% of the amount of principal being prepaid.
(g) Notwithstanding any other provision of this Section 10, no prepayment
premium will be payable with respect to any of the following: (i) Any prepayment
made during the Window Period. (ii) Any prepayment occurring as a result of the
application of any Insurance proceeds or Condemnation award. (iii) Any
prepayment required under the terms of the Loan Agreement in connection with a
Condemnation proceeding. (iv) Reserved. (h) Unless Lender agrees otherwise in
writing, a permitted or required prepayment of less than the unpaid principal
balance of this Note will not extend or postpone the due date of any subsequent
monthly installments or change the amount of such installments. (i) Borrower
recognizes that any prepayment of any of the unpaid principal balance of this
Note, whether voluntary or involuntary or resulting from an Event of Default by
Borrower, will result in Lender's incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender's ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth in this Note represents a reasonable estimate of
the damages Lender will incur because of a prepayment. Borrower further
acknowledges that the prepayment premium provisions of this Note are a
Multifamily Note Fixed Rate Defeasance Page 16



--------------------------------------------------------------------------------



 
[a105note20190926017.jpg]
material part of the consideration for the Loan, and that the terms of this Note
are in other respects more favorable to Borrower as a result of the Borrower's
voluntary agreement to the prepayment premium provisions. U) Reserved. (k)
Reserved. (1) Reserved. 11. Voluntary and Involuntary Prepayments During the
Lockout Period and During the Defeasance Period (Section Applies if Loan is
Assigned to REMIC Trust Prior to the Cut-off Date). (a) This Section 11 will
apply in the event this Note is assigned to a REMIC trust prior to the Cut-off
Date. This Section 11 will be of no effect if this Note is assigned to a REMIC
trust on or after the Cut-off Date or if this Note is not assigned to a REMIC
trust. (b) Any receipt by Lender of principal due under this Note prior to the
Maturity Date, other than principal required to be paid in monthly installments
pursuant to Section 3, constitutes a prepayment of principal under this Note.
Without limiting the foregoing, any application by Lender, prior to the Maturity
Date, of any proceeds of collateral or other security to the repayment of any
portion of the unpaid principal balance of this Note constitutes a prepayment
under this Note. (c) Borrower may not voluntarily prepay any portion of the
principal balance of this Note during the Lockout Period or during the
Defeasance Period; provided, however, any prepayment occurring as a result of
the application of any Insurance proceeds or Condemnation award under the Loan
Agreement will be permitted during the Lockout Period and during the Defeasance
Period. If any portion of the principal balance of this Note is prepaid during
the Lockout Period or during the Defeasance Period by reason of the application
by Lender of any proceeds of collateral or otqer security to any portion of the
unpaid principal balance of this Note or following a determination that the
prohibition on voluntary prepayments during the Lockout Period or during the
Defeasance Period is in contravention of applicable law, then Borrower must also
pay to Lender upon demand by Lender, a prepayment premium equal to 5.0% of the
amount of principal being prepaid. (d) Notwithstanding any other provision of
this Section 11, no prepayment premium will be payable with respect to any of
the following: (i) Any prepayment made during the Window Period. (ii) Any
prepayment occurring as a result of the application of any Insurance proceeds or
Condemnation award under the Loan Agreement. Multifamily Note Fixed Rate
Defeasance Page 17



--------------------------------------------------------------------------------



 
[a105note20190926018.jpg]
(iii) Any prepayment required under the terms of the Loan Agreement in
connection with a Condemnation proceeding. (iv) Reserved. (e) After the
expiration of the Lockout Period and the Defeasance Period, Borrower may
voluntarily prepay all of the unpaid principal balance of this Note on an
Installment Due Date so long as Borrower designates the date for such prepayment
in a Notice from Borrower to Lender given at least 30 days prior to the date of
such prepayment. If an Installment Due Date (as defined in Section l(a)) falls
on a day which is not a Business Day, then with respect to payments made under
this Section 11 only, the term "Installment Due Date" will mean the Business Day
immediately preceding the scheduled Installment Due Date. (f) Notwithstanding
Section 1 l(e) above, following the end of the Lockout Period and the Defeasance
Period, Borrower may voluntarily prepay all of the unpaid principal balance of
this Note on a Business Day other than an Installment Due Date if Borrower
provides Lender with the Notice set forth in Section 1 l(e) and meets the other
requirements set forth in this Section 1 l(f). Borrower acknowledges that Lender
has agreed that Borrower may prepay principal on a Business Day other than an
Installment Due Date only because Lender will deem any prepayment received by
Lender on any day other than an Installment Due Date to have been received on
the Installment Due Date immediately following such prepayment and Borrower must
pay to Lender all interest that would have been due if the prepayment had
actually been made on the Installment Due Date immediately following such
prepayment. (g) Unless otherwise expressly provided in the Loan Documents,
Borrower may not voluntarily prepay less than all of the unpaid principal
balance of this Note. In order to voluntarily prepay all or any part of the
principal of this Note, Borrower must also pay to Lender, together with the
amount of principal being prepaid, (i) all accrued and unpaid interest due under
this Note, plus (ii) all other sums due to Lender at the time of such
prepayment. (h) Unless Lender agrees otherwise in writing, a permitted or
required prepayment of less than the unpaid principal balance of this Note will
not extend or postpone the due date of any subsequent monthly installments or
change the amount of such installments. (i) Borrower recognizes that any
prepayment of any of the unpaid principal balance of this Note, whether
voluntary or involuntary or resulting from an Event of Default by Borrower, will
result in Lender's incurring loss, including reinvestment loss, additional
expense and frustration or impairment of Lender's ability to meet its
commitments to third parties. Borrower agrees to pay to Lender Multifamily Note
Fixed Rate Defeasance Page 18



--------------------------------------------------------------------------------



 
[a105note20190926019.jpg]
upon demand damages for the detriment caused by any prepayment, and agrees that
it is extremely difficult and impractical to ascertain the extent of such
damages. Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in Section l l(c) of this Note
represents a reasonable estimate of the damages Lender will incur because of a
prepayment. Borrower further acknowledges that the lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower's voluntary agreement to the prepayment
premium provisions. (j) If, after the expiration of the Lockout Period, Borrower
defeases the Loan as described in Section 11.12 of the Loan Agreement during the
Defeasance Period, Borrower will not have the right to voluntarily prepay any of
the principal of this Note at any time. 12. Defeasance (Section Applies if Loan
is Assigned to REMIC Trust Prior to the Cut­ off Date). (a) This Section 12 will
apply in the event this Note is assigned to a REMIC trust prior to the Cut-off
Date. This Section 12 will be of no effect if this Note is assigned to a REMIC
trust on or after the Cut-off Date or if this Note is not assigned to a REMIC
trust. (b) Section 5 of this Note is amended by adding a new paragraph at the
end of the Section as follows: If Borrower obtains a release of the Mortgaged
Property from the lien of the Security Instrument pursuant to Section 11.12 of
the Loan Agreement, the Indebtedness will be secured by the Pledge Agreement and
reference will be made to the Pledge Agreement for other rights of Lender as to
collateral for the Indebtedness. (c) Section 9 of this Note is amended by adding
a new paragraph at the end thereof as follows: If Borrower obtains a release of
the Mortgaged Property from the lien of the Security Instrument pursuant to
Section 11.12 of the Loan Agreement, Borrower will have no personal liability
under this Note or the Pledge Agreement for the repayment of the Indebtedness or
for the performance of any other obligations of Borrower under this Note or the
Pledge Agreement (other than any liability under Section 6.12 or Section 10.02
of the Loan Agreement for events that occur prior to the Defeasance Closing
Date, whether discovered before or after the Defeasance Closing Date), and
Lender's only recourse for the satisfaction of the Indebtedness and the
performance of such obligations will be Lender's exercise of its rights and
remedies with respect to the collateral held by Lender under the Pledge
Agreement as security for the Indebtedness. Multifamily Note Fixed Rate
Defeasance Page 19



--------------------------------------------------------------------------------



 
[a105note20190926020.jpg]
(d) Section 2l(a) of this Note is amended by adding a new paragraph at the end
of that subsection as follows: If Borrower obtains a release of the Mortgaged
Property from the lien of the Security Instrument pursuant to Section 11.12 of
the Loan Agreement, all Notices, demands and other communications required or
permitted to be given pursuant to this Note will be given in accordance with the
Pledge Agreement. 13. Costs and Expenses. To the fullest extent allowed by
applicable law, Borrower must pay all expenses and costs, including Attorneys'
Fees and Costs incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding. Borrower
acknowledges and agrees that, in connection with each request by Borrower under
this Note or any Loan Document, Borrower must pay all reasonable Attorneys' Fees
and Costs and expenses incurred by Lender, including any fees charged by the
Rating Agencies (if applicable), regardless of whether the matter is approved,
denied or withdrawn. 14. Forbearance. Any forbearance by Lender in exercising
any right or remedy under this Note, the Loan Agreement, or any other Loan
Document, or otherwise afforded by applicable law, will not be a waiver of or
preclude the exercise of that or any other right or remedy. The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, will not be a waiver of Lender's right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment. Enforcement by
Lender of any security for Borrower's obligations under this Note will not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender. 15. Waivers. Borrower and all
endorsers and Guarantors of this Note and all other third party obligors waive
presentment, demand, notice of dishonor, protest, notice of acceleration, notice
of intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, grace, and diligence in collecting the Indebtedness. 16.
Loan Charges. Neither this Note nor any of the other Loan Documents will be
construed to create a contract for the use, forbearance, or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower in connection with the Loan is interpreted so that
any interest or other charge provided for in any Loan Document, whether
considered separately or together with other charges provided for in any other
Loan Document, violates that law, and Borrower is entitled to the benefit of
that law, that interest or charge is hereby reduced to the extent necessary to
eliminate that violation. The amounts, if any, previously paid to Lender in
excess of the Multifamily Note Fixed Rate Defeasance Page 20



--------------------------------------------------------------------------------



 
[a105note20190926021.jpg]
permitted amounts will be applied by Lender to reduce the unpaid principal
balance of this Note. For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness that constitutes interest, as well
as all other charges made in connection with the Indebtedness that constitute
interest, will be deemed to be allocated and spread ratably over the stated term
of this Note. Unless otherwise required by applicable law, such allocation and
spreading will be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of this Note. 17. Commercial
Purpose. Borrower represents that Borrower is incurring the Indebtedness solely
for the purpose of carrying on a business or commercial enterprise, and not for
personal, family, household, or agricultural purposes. 18. Counting of Days. Any
reference in this Note to a period of "days" means calendar days, not Business
Days, except where otherwise specifically provided. 19. Governing Law. This Note
will be governed by the law of the Property Jurisdiction. 20. Captions. The
captions of the Sections of this Note are for convenience only and will be
disregarded in construing this Note. 21. Notices; Written Modifications. (a) All
Notices, demands, and other communications required or permitted to be given
pursuant to this Note will be given in accordance with Section 11.03 of the Loan
Agreement. (b) Any modification or amendment to this Note will be ineffective
unless in writing and signed by the party sought to be charged with such
modification or amendment; provided, however, in the event of a Transfer under
the terms of the Loan Agreement that requires Lender's consent, any or some or
all of the Modifications to Multifamily Note set forth in Exhibit A to this Note
may be modified or rendered void by Lender at Lender's option, by Notice to
Borrower and the transferee, as a condition of Lender's consent. 22. Consent to
Jurisdiction and Venue. Borrower agrees that any controversy arising under or in
relation to this Note may be litigated in the Property Jurisdiction. The state
and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that will arise under
or in relation to this Note. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. However, nothing in this Note is intended to limit any
right that Lender may have to bring any suit, action, or proceeding relating to
matters arising under this Note in any court of any other jurisdiction.
Multifamily Note Fixed Rate Defeasance Page21



--------------------------------------------------------------------------------



 
[a105note20190926022.jpg]
23. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (a) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. 24. State-Specific
Provisions. State-specific provisions, if any, are included on Schedule 1 to
this Note. 25. Attached Riders. The following Riders are attached to this Note:
Rider to Multifamily Note - Recycled Borrower and/or Recycled SPE Equity Owner
26. Attached Schedules and Exhibits. The following Schedules and Exhibits, if
marked with an "X" in the space provided, are attached to this Note: IXI
Schedule 1 State Specific Provisions for Multifamily Note IXI Exhibit A
Modifications to Multifamily Note 27. Reserved. 28. Reserved. 29. Reserved. 30.
Reserved. 31. Reserved. Multifamily Note Fixed Rate Defeasance Page22



--------------------------------------------------------------------------------



 
[a105note20190926023.jpg]
IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note will
be deemed to be signed and delivered as a sealed instrument. BORROWER: SIR
TAPESTRY PARK, LLC a Delaware limited liability company By: Steadfast Income
Advisor, LLC a Delaware limited liability company Manager By: Multifamily Note
Fixed Rate Defeasance Page S-1



--------------------------------------------------------------------------------



 
[a105note20190926024.jpg]
RIDER TO MULTIFAMILY NOTE RECYCLED BORROWER AND/OR RECYCLED SPE EQUITY OWNER
(Revised 3-1-2014) The following changes are made to the Note which precedes
this Rider: A. Section 9(c)(ix) is restated as follows: (ix) Any of the
Underwriting Representations or Separateness Representations set forth in
Sections 5.40(a) and (b) of the Loan Agreement are false or misleading in any
material respect. Rider to Multifamily Note Recycled Borrower and/or Recycled
SPE Equity Owner Pagel



--------------------------------------------------------------------------------



 
[a105note20190926025.jpg]
SCHEDULE 1 STATE SPECIFIC PROVISIONS FOR MULTIFAMILY NOTE Property Jurisdiction
State-Specific Provision(s) Alabama None Multifamily Note Fixed Rate. Defeasance
Page Sch. 1-1



--------------------------------------------------------------------------------



 
[a105note20190926026.jpg]
EXHIBIT A MODIFICATIONS TO MULTIFAMILY NOTE The following modifications are made
to the text of the Note that precedes this Exhibit. NONE Multifamily Note Fixed
Rate Defeasance PageA-1



--------------------------------------------------------------------------------



 